Title: John Adams to Abigail Adams Smith, 14 December 1793
From: Adams, John
To: Smith, Abigail Adams


My Dear Daughter:
Philadelphia, December 14, 1793.
I thank you for your kind letter of the tenth of this month.
Mr. G. may well be shocked at the Message. It is a thunderbolt. I cannot but feel something like an apology for him, as he was led into some of his enterprises by the imprudence of our fellow-citizens. The extravagant court paid to him by a party, was enough to turn a weak head. The enthusiasm and delirium of that party has involved us, and will involve us, in more serious difficulties than a quarrel with a Minister. There is too much reason to fear that the intemperance of that party has brought upon us an Algerine war, and may compromise us with all the maritime powers of Europe.

It is a very difficult thing for a man to go into a foreign country, and among a strange people, and there act a prompt and sudden part upon a public political theatre, as I have severely felt in France, Holland, and England; and if he does not keep his considering cap always on his head, some party or some individual will be very likely to seduce him into snares and difficulties. This has been remarkably Mr. G.’s unhappy case. Opposition to the laws, and endeavours to set the people against the government, are too gross faults to be attempted with impunity in any country.
The scandalous libel on the President, in a New-York paper, is a proof to me, that foreign politics have had too much secret influence in America; indeed, I have known enough of it for fifteen years to dread it; but this desperate effort of corrupt factions, is more than I expected to see so soon.
Present my love to my two dear boys. You have a great charge upon you, my dear child, in the education of these promising children. As they have not had the regular advantages of public schools, your task in teaching them literature must be the more severe. A thirst for knowledge early excited, will be one of the best preservatives against that dissipation and those irregularities which produce the ruin of so many young men; at the same time that it will prompt them to acquire those accomplishments which are the only solid and useful ones, whether they are destined to any of the liberal professions, to the gallant career of soldiers, or to the useful employments of merchandise and agriculture.
Your mamma complains that she has not received a letter from you in a long time. Remember me to Colonel Smith.
Your affectionate,
J. Adams.
